Citation Nr: 1035448	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for residuals of a neck injury with a 
herniated disc.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, declining to reopen the Veteran's claim for 
lack of new and material evidence.  This claim was previously 
remanded by the Board in September 2008 for additional 
evidentiary development.  


FINDINGS OF FACT

1.  An unappealed June 1999 rating decision denied service 
connection for a neck disorder.  

2.  The evidence received since the June 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a neck disorder.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for 
a neck disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received since the 
June 1999 rating decision, and the claim for service connection 
for a neck disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2004 and 
April 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  VA obtained the 
Veteran's service medical records.  Also, the Veteran received a 
VA medical examination in February 2006, and VA has obtained 
these records as well as the records of the Veteran's outpatient 
treatment with VA.  VA has also obtained copies of the Veteran's 
Social Security Administration (SSA) records.  

Additionally, the Board finds there has been substantial 
compliance with its September 2008 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
obtained the Veteran's SSA records and later issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Laws and Regulations

In May 2004, the RO reopened the Veteran's claim of entitlement 
to service connection for a neck injury with a herniated disc 
(also claimed as cervical spine injury).  Irrespective of the 
RO's actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen this claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Facts and Analysis

The Veteran was originally denied service connection for a neck 
disorder in a November 1997 rating decision.  The RO denied the 
Veteran's claim because there was no evidence linking the 
Veteran's current neck disorder to his active service.  The 
Veteran submitted a timely Notice of Disagreement and a Statement 
of the Case was issued in January 1998.  The Veteran did not file 
a Substantive Appeal, and the November 1997 decision became 
final.  The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a neck disorder in 
September 1998.  This claim was denied in a June 1999 rating 
decision for failure to submit new and material evidence.  The 
Veteran did not appeal this decision and it too is now final.  

In May 2004, the RO found that new and material evidence had been 
received and reopened the Veteran's claim.  However, as outlined 
below, the Board finds that VA has not received evidence that is 
both new and material in this case.  

Since the last final RO decision, a number of VA outpatient 
treatment records have been incorporated into the claims file.  
According to a September 1997 record, the Veteran was suffering 
from chronic neck pain with a history of a motor vehicle accident 
in 1987 that resulted in a neck sprain.  The record also contains 
a December 2003 annual examination in which it is noted that the 
Veteran fractured the T12 vertebra when falling from a tree stand 
while hunting in September 1998.  However, none of this evidence 
is new or material to the Veteran's claim.  The fact that the 
Veteran injured his neck in a 1987 motor vehicle accident, and 
that he injured his thoracic spine when falling out of a tree in 
1998, were well-established at the time of the last final RO 
decision.  Furthermore, records showing a history of intervening 
injuries to the spine are not material in that they do not 
suggest a relationship between the Veteran's current neck 
disability and his military service.  

The record also contains a number of more recent VA outpatient 
treatment records.  According to a June 2005 magnetic resonance 
image (MRI), the Veteran suffered from mild bilateral neural 
foraminal stenosis at the C3-C4 and C4-C5 vertebrae.  An October 
2006 record notes that the Veteran was suffering from cervical 
arthropathy.  An August 2008 cervical MRI found mild reversal of 
the normal cervical lordosis with mild spondylotic changes within 
the mid-cervical region.  There was no evidence of fracture or 
dislocation.  The record also contains a March 2009 VA treatment 
record that notes that the Veteran was in a motor vehicle 
accident, resulting in a flare-up of his chronic pains.  However, 
none of this evidence is new and material, since the fact that 
the Veteran suffers from a current disability of the cervical 
spine was well-established at the time of the last final RO 
decision of June 1999.  

The Veteran was also afforded a VA examination of the cervical 
spine in February 2006.  The examiner diagnosed him with a 
chronic cervical strain with foraminal narrowing at the C3-4 and 
C4-5 level.  The examiner opined, based on a review of the 
medical records and the Veteran's initial in-service injury, that 
it was less likely as not that the Veteran's current level of 
disability was related to his initial injury while in service.  
The examiner concluded that the Veteran's other intervening 
injuries, such as a motor vehicle accident and numerous falls, 
have likely caused the current condition.  This negative opinion 
undermines the Veteran's claim and does not raise a reasonable 
possibility of substantiating the claim.  

VA has also obtained the Veteran's Social Security Administration 
(SSA) records.  These records again note that the Veteran 
fractured the thoracic spine in September 1998 when he fell out 
of a tree during a hunting accident.  The records also contain a 
statement from the Veteran in which he described his numerous 
occupational injuries.  The Veteran reported falling off 
scaffolds and ladders, as well as falling and going through a 
roof where he reinjured his back.  Another record from April 1994 
notes that the Veteran injured his neck in March 1994 when he was 
in an automobile accident and was struck by another vehicle on 
the left side of his car.  The record notes that the Veteran's 
past medical history was a lumbosacral sprain years ago that 
resulted in no residuals.  Other records from April 1994 note 
that X-rays revealed a cervical sprain while an MRI was negative.  
An August 1996 cervical myelogram demonstrated some protrusion of 
disc material in the midline predominately at the C5-6 level with 
minimal abnormalities at the C6-7 and C7-T1 levels.  Finally, the 
record contains an August 1997 VA treatment record in which the 
Veteran was noted to be 10 years status post-motor vehicle 
accident.  It was noted that the Veteran injured his back during 
this accident and he was suffering from slowly progressive lower 
back pain.  The Veteran also complained of neck pain at this 
time.  None of the Veteran's SSA records suggest any relationship 
between the Veteran's cervical spine disability and his military 
service.  Rather, the records only discuss cervical and thoracic 
spine injuries that occurred since the Veteran's separation from 
active duty.  As such, these records do not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
and they are not material to his claim.  

The record also contains a March 2008 VA physician's note, in 
which she opined that the Veteran's old compression fracture and 
osteophytes could only have been caused by trauma, consistent 
with a history of "VA connected trauma."  The Veteran testified 
during his April 2008 hearing that the physician told him that 
she was referring to fractures of the thoracic and cervical 
spine.  This statement is deemed credible for the purpose of 
determining whether new and material evidence has been submitted.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, while 
this evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim, it does not raise a reasonable 
possibility of substantiating the claim, because an August 2008 
MRI revealed that there was no fracture of the cervical spine.  
Rather, the record demonstrates that the Veteran suffered a 
compression fracture of the thoracic spine in 1998.  However, the 
Veteran's claim is not for a thoracic spine disability.  

The Veteran also testified during his hearing that the above 
noted physician informed him that the upper thoracic spine is 
considered to be part of the cervical spine.  However, the Board 
notes that the cervical spine and thoracic spine are treated as 
separate areas of the body for VA rating purposes.  See 38 C.F.R. 
§ 4.71a.  As such, this statement does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

The Veteran has also submitted a number of articles from the 
Internet discussing symptoms, causes, and other factors related 
to spinal fractures.  However, none of these articles suggest in 
any way that the Veteran's current cervical spine disability is 
related to military service.  As such, while new, these articles 
are not material to the Veteran's claim.  

The Veteran has also provided additional statements and testimony 
in support of his claim since the September 1999 rating decision.  
The Veteran indicated in an undated letter that he injured his 
neck when another soldier fell on him during an obstacle course.  
However, this fact was already well-established at the time of 
the last final decision of record.  The Veteran also provided 
testimony in his April 2008 hearing.  The Veteran reported 
injuring his cervical spine during service and suffering from 
neck pain until he reaggravated the injury in a 1987 motor 
vehicle accident.  The Veteran denied seeking any medical 
treatment between service and this accident.  

While the Board has considered all of the testimony provided by 
the Veteran in support of his claim, it does not find it to be 
new and material evidence.  The statements regarding an in-
service neck injury are duplicative of evidence already of 
record.  Likewise, the Veteran's opinion that his current neck 
pain is related to active service was well-established at the 
time of the last final RO decision.  Therefore, the Veteran's 
testimony does not qualify as new and material evidence.  

Finally, a number of lay statements have been provided from 
individuals who know the Veteran.  A number of these statements 
are from individuals claiming to have witnessed the Veteran's in-
service neck injury.  However, these statements are not new or 
material since the Veteran's service treatment records already 
clearly established that the Veteran injured his neck during 
service.  Another statement from an individual prepared in April 
2008 notes that the Veteran had back and neck pain for as long as 
she knew him, which was more than twenty years.  However, the 
record already contained a medical record that indicated that the 
Veteran suffered from chronic back pain since a motor vehicle 
accident in 1987.  Therefore, this fact was already established 
at the time of the last final denial.  Finally, the record 
contains a letter from the Veteran's brother noting that the 
Veteran had suffered from back problems since before he left the 
military.  However, this letter makes no reference to neck pain, 
which is currently the issue before the Board.  

In summary, VA has received no evidence since the prior final RO 
decision in June 1999 that is both new and material.  The record 
contains extensive evidence of a current neck disability and an 
in-service neck injury.  However, none of this evidence, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  The Veteran's claim was previously denied for failure to 
submit evidence relating the Veteran's residuals of a neck injury 
with herniated disc to service.  The record still fails to 
contain any evidence addressing this unestablished fact, aside 
from the Veteran's assertions which were already well-established 
at the time of the previous RO denial.  As such, new and material 
evidence has not been submitted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for the residuals of a neck injury with a herniated 
disc remains denied.


ORDER

New and material evidence having not been received, the Veteran's 
claim of service connection for the residuals of a neck injury 
remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


